Exhibit 10.36

Summary of Director Compensation

Directors who are not employees of eLoyalty or any of its subsidiaries
(“non-employee directors”) receive $750 for their attendance at each meeting of
the Board of Directors, $1,000 per Audit Committee meeting attended and $250 for
each Compensation Committee meeting (each of which generally is held in tandem
with a meeting of the Board of Directors). If any Compensation Committee
meetings are held apart from a Board of Directors meeting, then each
Compensation Committee member receives $500 per meeting attended. The Company
also reimburses directors for their travel-related expenses incurred in
attending meetings of the Board of Directors and its committees.

In addition to meeting attendance fees, non-employee directors are eligible to
receive automatic grants of stock options under the eLoyalty Corporation 1999
Stock Incentive Plan, as amended (the “1999 plan”). The 1999 plan provides for
each non-employee director to receive: (i) an option to purchase 5,000 shares of
eLoyalty Common Stock upon commencement of service as a director (an “Initial
Grant”); and (ii) an option to purchase 5,000 shares of eLoyalty Common Stock on
the day following the date of each annual meeting of eLoyalty stockholders
during which such service continues (an “Annual Grant”). Stock options granted
to non-employee directors have an exercise price per share equal to the fair
market value of a share of eLoyalty Common Stock on the grant date and a maximum
term of ten years. Vesting occurs ratably over a period of 48 months from the
end of the month following the grant date with respect to each Initial Grant and
over a period of 12 months from the end of the month following the grant date
with respect to each Annual Grant. For each Annual Grant made in 2009, however,
vesting will occur evenly over 48 months, commencing with a vesting of 25% of
such Annual Grant on February 28, 2010 and 6.25% of such Annual Grant on each
quarterly vesting date thereafter.

At its February 2009 meeting, as ratified by a Unanimous Written Consent, the
Board agreed to an additional grant of stock options under the 1999 plan. Each
non-employee director will receive an option to purchase 50,000 shares of
eLoyalty Common Stock. These stock options have an exercise price per share
equal to the fair market value of a share of eLoyalty Common Stock on the grant
date, which was February 18, 2009, and a maximum term of ten years, pursuant to
the 1999 plan. Vesting occurs ratably over a period of 16 quarters, with the
first quarterly vesting occurring on February 28, 2009.